PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/425,334
Filing Date: 29 May 2019
Appellant(s): Moring et al.



__________________
Brian McKnight
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 3, 6-16, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 8 of U.S. Patent No. 10,319,013, hereinafter Patent ‘013, in view of Zambrano [US20120265364 A1].
Note: Appellant has not listed this ground of nonstatutory double patenting in the Appeal Brief under Grounds of Rejection to be Reviewed on Appeal
2.	Claims 3-4, 6-16, 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG’.
3.	Claims 12-13, 15-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. [US 20120191522 A1], hereinafter McLaughlin in view of GB 201301094D0 to Harding Henry t a, hereinafter Harding.
4.	Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Harding in view of DE 202012100620 published 08/02/2012 and cited in the IDS filed 11/27/2015 claiming priority to US Provisional Application 61563022 filed 11/22/2011 to Henderson et al, cited in IDS filed 11/27/2015 of the parent Application.
5.	Claims 14 and claims 3-4, 6-9, 23 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Harding and in view of Zombrano cited above in the Double Patenting rejection.
. 

(2) Response to Argument

A.	35 USC 101 rejections:
		
Appellant’s arguments , see pages 9-20, “ 1. The Examiner improperly distills the language of several claims, including at least claims 3, 8, 12, and 21, that mischaracterizes the inventive aspect of the claims by ignoring how parts of the claimed system work together”, and “2. The Examiner has procedurally erred because the Examiner has not properly carried the burden of analyzing the claim as a whole”, see pages 9-12  and “ see pages 12-17,“ 3. Claims  3, 8, 12, and 21 are not directed to an abstract idea; a. Step 2A- Prong 1 - Claims 8, 12, and 21 recite an improvement to an online order system that facilitates enhanced order prioritization, and claims 3 and 8 recite an improvement to an online order system to initiate instances of a recurring order. Following the rationale from Enfish and DDR, these claims are not directed to an Abstract idea……b. Step 2A- Prong 1 - The inventions recited in claims 3, 8, 12, and 21 do not preempt any Abstract idea, c. Step 2A- Prong | - Jepsen Format..”,  “ d. Step 2A — Prong 2 – Claims 3,  8, 12, and 21 recite improvements to a remote ordering system that are drawn to a practical application”, and , “ 4. Claims 3, 8, 12, and 21 Recite Significantly More Than Any Alleged Abstract Idea Recited Therein”, have been considered fully but are not persuasive because Examiner has analyzed the claims as per 2019 PEG, Steps 2A, prong one, and prong two, and Step 2B. When the claims are analyzed per steps 2A, prong one, and prong two, and Step 2B, they are directed to abstract ideas, without reciting “Significantly More”,  see the 

Examiner is submitting below the analysis, as why claims 3, 8, 12, and 21 recite abstract ideas.
	Step 2A, prong one , as per 2019 PEG” requires to (a) “identify the specific limitation()s in the claim that recites or recite an abstract idea , and (b) determine whether the identified limitation(s) fall or fall within at least one of the groupings of abstract ideas enumerated in 2019 PEG.
	Step 2A Analysis, prong one:
Claim 3 recites:
	A method comprising: 
receiving, by an order system, a request from a purchaser to configure a recurring purchase order for at least one item requiring preparation by a merchant for the purchaser to pickup from a merchant location; 
initiating an instance of the recurring order, by the ordering system, for the item requiring preparation by the merchant, the order being associated with a user account of the purchaser; 
sending, by the ordering system to a merchant device of the merchant, data describing the purchase order for the at least one item requiring preparation by the merchant and data describing of a the purchaser associated with the user account; 
receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order; and 
sending, from the ordering system and to a computing device of the purchaser, the estimated completion time for the purchase order.

The claimed invention is a simple process allowing users to place recurring order for an item requiring time for preparation and informing the purchaser of estimated completion time.  The highlighted limitations comprising  “receiving a request from a purchaser a recurring purchase order for at least one item requiring preparation by a merchant for the purchaser to pickup from a merchant location,  initiating the recurring order for the item requiring preparation by the merchant, the order being associated with a user account of the purchaser sending to a merchant data describing the purchase order for the at least one item requiring preparation by the merchant and data describing of a the purchaser associated with the user account, receiving, from the merchant, an estimated time of completion for preparation of the purchase order,  and sending, from the ordering system and to a computing device of the purchaser, the estimated completion time for the purchase order” when interpreted under their broadest reasonable interpretation, cover performance managing interactions between people including a merchant, a purchaser and an intermediary mediating between them for allowing a purchaser to place a recurring order on a merchant and the order is associated with a purchaser’s account, wherein the estimated time of preparation is informed to the purchaser, fall within “Certain Methods of Organizing Human Activity”.
The limitations, “wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing an amount of time needed to prepare the at least one item described in the purchase order”, when interpreted under their broadest reasonable interpretation, cover performance performed manually in the human mind.
Thus claim 1 and its dependent claim 8 recite abstract ideas. 
The limitations of claim 12, when compared with claim 3, they include similar limitations directed to placing a pickup order, which requires preparation time, at a merchant including the steps of initiating an order, sending data describing the purchase order, receiving an estimated time of completion and sending the estimated completion time for the purchase order. Claim 12 includes additional limitations of determining  an estimated time of arrival of the purchaser at the merchant location based on the geographic location associated with the user,   wherein the requiring preparation by the merchant described in the purchase order. These limitations, as drafted, is a simple process that under their broadest reasonable interpretation, cover performance  of the limitations in mind but for the recitation of by “a processor”.  Calculating time of arrival of a purchaser based on the knowledge of his current location and his distance to the merchant location can be done manually in human mind and does not require computer functioning essentially. That is other than reciting by “a processor” nothing in the claim elements preludes these steps from practically being performed in the mind from the received data on location. For example, but for by a “processor” the claim encompasses the received data on the user’s location and making a simple judgement to calculate how much time it will take for his arrival at the merchant’s place to pick up. The mere nominal recitation of by a processor does not take the claim limitations out of the mental processing grouping. Thus claim 12 recites “Mental Process” and “Certain Methods of Organizing Human Activity” when the limitations similar to those claim 3 are analyzed as per “2019 PEG” Step 2A, prong, I.
With reference to claim 21 its limitations are similar as covered in claim 12, and therefore it recites an abstract idea based on the same rationale established for claim 12. Since claim 22 depend from claim 21 it will also recite an abstract idea.
The Appellant’s arguments, “ a. Step 2A- Prong 1 - Claims 3, 8, 12, and 21 recite an improvement to an online order system that facilitates enhanced order prioritization, and claims 3 and 8 recite an improvement to an online order system to initiate instances of a recurring order. Following the rationale from Enfish and DDR, these claims are not directed to an Abstract idea……”, ignore Step 2A, prong one , 2019 PEG requirements, which require “ to (a) “identify the specific limitation()s in the claim that recites or recite an abstract idea , and (b) determine whether the identified limitation(s) fall or fall within at least one of the groupings of abstract ideas enumerated in 2019 PEG.”. Appellant’ s arguments do not provide reasons or evidence why the specific limitations, in claims 3 and 12, when covered under broadest reasonable interpretation, cover performance under “Certain Methods of Organizing Human Activity” and “Mental Processes” as per 2019 PEG Step 2A, prong one, as analyzed above. 
	Appellant’s arguments , see pages 15-16, “  b. Step 2A- Prong 1 - The inventions recited in claims 3, 8, 12, and 21 do not preempt any Abstract idea”, are not persuasive because [see MPEP 2016.04 [I] Judicial Exceptions  and MPEP 2016.04 [II] Eligibility Step 2A] that preemption is not a stand alone test of determining eligibility, Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016), and instead Step 2A, Prong one analysis to be used in determining if a claim recites an abstract idea. The enumerated groupings of abstract ideas are defined as [see MPEP 2106.04(a)]: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).    

Appellant’s arguments , see pages 16-17 “.C. Step 2A- Prong one - Jepsen Format..”, because being a Jepsen claim is not the criteria for analyzing a claim if it recites or not an abstract idea as per 2019 PEG, Step 2A, prong one. A Jepson claim is one where the preamble   Criteria of being a Jepsen claim is not applicable in the instant case.

 In view of the foregoing, Appellant’s arguments,  see pages 12-17,“ 3. Claims  3, 8, 12, and 21 are not directed to an abstract idea; a. Step 2A- Prong 1 - Claims 8, 12, and 21 recite an improvement to an online order system that facilitates enhanced order prioritization, and claims 3 and 8 recite an improvement to an online order system to initiate instances of a recurring order. Following the rationale from Enfish and DDR, these claims are not directed to an Abstract idea……b. Step 2A- Prong 1 - The inventions recited in claims 3, 8, 12, and 21 do not preempt any Abstract idea, c. Step 2A- Prong | - Jepsen Format..”, are not persuasive, and that claims 3, 8, 12, and 21 recite abstract idea is sustainable. 

Appellant’s arguments, see pages 18-19, “ d. Step 2A — Prong 2 – Claims 3,  8, 12, and 21 recite improvements to a remote ordering system that are drawn to a practical application Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application. Even if the Board finds that one or more of claims 3, 8, 12, and 21 encompass an Abstract idea, Appellant submits that these claims at least incorporate the alleged abstract idea into a practical application….”, have been fully considered, but are not persuasive because in claims 3, 8, 12, and 21 , as per 2019 PEG Step 2A, prong 2, analysis, the judicial exception is not integrated into practical idea. Appellant’s arguments that the claim limitations, as a whole, recite an improvements to a remote ordering system are not persuasive, because, as analyzed above, the claimed invention is related to a commercial activity that allows users to place recurring order for an item requiring time for preparation and informing the purchaser of 
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Claim 3 recites the additional limitations of using generic computer components comprising a “processor”, “an ordering system”, merchant device” and “computing device of the purchaser”, for implementing the receiving steps of a request from a purchaser for configuring a recurring purchase order on a merchant for an item for pick-up and the item requires 
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea [See MPEP 2016.05(a), 2106-05 (b), and 2106.05(e)]  to any of the following indications: 

	• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).
• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .

	Accordingly,  Claim 3 is directed to an abstract idea.
 
	Claim 8 recites determining the time for preparation of the purchase order based on the time needed to prepare by the merchant and estimated time of arrival of the purchaser to pick-up the order based on a received geographic location of the purchaser device associated with the user account which under their broadest reasonable interpretation , covers performance of gathering data on a user’s location and based on the user’s location to calculate the estimated time of arrival to the merchant’s location and based upon that calculate the estimated time of completion. These steps are recited at high level of generality  [i.e as a general means of gathering user’s location for use in calculating his tie of arrival time of the user to merchant’s location and based upon that calculate the preparation time for the order], and amount to mere data gathering , which is a form of extra-solution activity, and the process of calculating estimated time based upon the user’s arrival time do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is just performing the disembodied concept on a general purpose computer. Accordingly, even in combination, these additional elements in claim 8 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 8 is directed to an abstract idea [See MPEP 2016.05(a), 2106-05 (b), and 2106.05(e)], see above.  
	

In view of the foregoing, claims 3, 8, 12, and 21 are directed to an abstract idea. Step 2A=Yes.

Appellant’s arguments, see pages 19-20, “ 4. Claims 3, 8, 12, and 21 Recite Significantly More Than Any Alleged Abstract Idea Recited Therein”, have been fully considered, but are not persuasive because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner disagrees with the Appellant’s arguments that claims 3, 8, 12, and 21 that they recite “ specific non- conventional steps in the environment in which it is claimed. Accordingly, Appellant submits that claims 3, 8, 12, and 21 amount to "significantly more" than an abstract idea.”, because, as discussed above with respect to Step 2A Prong Two, the additional elements in the claims 3, 8, 12, and 21 amount to no more than merely generally linking the judicial exception to a particular technological/computing environment or field of use. The same analysis applies here in 2B, using generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under 2019 PEG, a conclusion that an additional element or elements is/are extra- solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting, and storing steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer components are anything other than a generic, off 
Appellant’s reference that Bascom patent is applicable in the instant case is not persuasive.
In Bascom, although the claims were directed to the abstract idea of filtering content, the inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. An inventive concept can be found in a non-conventional and non-generic arrangement of known, conventional pieces. Nothing refuted BASCOM’s assertion that the claims contain an “inventive concept” in their ordered combination of limitations sufficient to satisfy the second step of the Supreme Court’s “Alice” test. 
Examiner does not agree with the Appellant’s arguments that the claims 3, 8, 12, and 21 are similar to the claims of Bascom for reciting an inventive concept. In Bascom the court held that claims contained ‘significantly more” than an abstract idea of ‘filtering content because they recited a separate point of novelty that is : installation of filtering tool at a specific location on Internet of the content, remote from end users, with customizable filtering features specific to each end user. Bascom does not apply in this case. In contrast the claims in the instant application do not provide an unconventional functionality using a specific filtering tool at a specific location on Internet of the content remote from end users, with customizable filtering features specific to each end user but merely implement an old practice of in a new environment that is allowing users to place recurring order for an item requiring time for preparation and informing the purchaser of estimated completion time, and using generic computers as a mere tool to automate and  implement the manual steps.

Step 2B=NO.

The Appellant’s arguments, see pages 9-12, “ 1. The Examiner improperly distills the language of several claims, including at least claims 3, 8, 12, and 21, that mischaracterizes the inventive aspect of the claims by ignoring how parts of the claimed system work together”, and “2. The Examiner has procedurally erred because the Examiner has not properly carried the burden of analyzing the claim as a whole”, have been considered fully but are not persuasive,  because they do not relate to the requirements of 2019 PEG , Steps 2A, prong one, and prong two, and Step 2B. Examiner’s analysis presented in the Non-Final rejection mailed 07/09/2021, see pages 9-17, and above, is a prima facie case as per the requirements of 2019 PEG Steps 2A, prong one, and prong two, and Step 2B in interpreting the claims 3, 8, 12, and 21.
Appellant’s reference to cases Enfish, McRO, Bascom,  Amdocs, and DDR are not applicable in the instant case for following reasons: 
In McRO the claims are limited to rules that evaluate sub- sequences consisting of multiple sequential phonemes. This limitation is apparent on the face of the claims. The claimed steps are directed to “unconventional” rules in a specific way, and combine rules for sounds, facial expressions and conversational timing to automate the process of animating the face of a character who is speaking, thereby generating a new automated process that replaced a “tedious and time consuming” and “inaccurate” manual process previously used by animators. 
When looked at as a whole, in McRO the claim is directed to a patentable, technological improvement over the existing, manual 3-D animation techniques.  The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. Alice, 134 S. Ct. at 2358 (citing Diehr, 450 U.S. at 177). Claim 1 of the ’576 patent, therefore, is not directed to an abstract idea.


In Enfish the claims were not directed to an abstract idea as they were directed to configuring a computer for creating a new database table resulting in improvements to computer operations which is an improvement on the existing database technology including a single table opposed to a standard model where each entry is in a separate table, including faster search times and smaller memory requirements. In the instant Application the claims are not directed to any improvement in computer operations but instead directed to an abstract idea of providing business solution related to allowing users to place recurring order for an item requiring time for preparation and informing the purchaser of estimated completion time, and using generic computers as a mere tool to automate and implement the manual steps. 

In Amdocs the court recognized that the claims require computer code that “enhances a network accounting record”, which is dependent on the invention’s distributed architecture meaning that records are processed close to the source to minimize the impact on network resources. Amdocs has no applicability in the instant Application because the claims are not directed to any improvement/solution in a technical field but instead In the instant Application the claims are not directed to any improvement in computer operations but instead directed to an abstract idea of providing business solution related to allowing users to place recurring order 

In DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the patent at issue in that case dealt with a problem unique to the Internet: Internet users visiting one web site might be interested in viewing products sold on a different web site, but the owners of the first web site did not want to constantly redirect users away from their web site to a different web site. The claimed solution used a series of steps that created a hybrid web page incorporating “look and feel” elements from the host web site with commerce objects from the third-party web site. The patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after  the click of a hyperlink advertisement. In the instant case claims 3, 8, 12, and 21  do not address problems unique to the Internet, so DDR has no applicability.

Bascom case is already discussed above as why it is not applicable to the instant case.

B.	Double Patenting Rejection:
	Appellant, see page 8, did not include the Double Patenting Rejection in the “ Grounds of  Rejection to be reviewed on Appeal”. On page 21, in the foot note, Appellant has stated that “ Appellant has filed a terminal disclaimer thereby obviating the double patenting rejection”,  however, the same has not been received by USPTO.
	Appellant’s arguments that double patenting rejection and abstract idea is not compatible, because the reasons for rejection for 101 are not the same for double patenting rejection. For Double patenting rejection the claims need not to be identical so that if one set of claims are directed to an abstract idea, the other claim (s) may not for including additional 
	In view of the foregoing, Appellant’s arguments are not persuasive and the Double patenting rejection is sustained.

C.	Rejection of claims under 35 USC 103:

	Applicant's arguments filed 12/10/2021 in the Appeal Brief, see pages 21-29 have been fully considered but they are not persuasive. 

1) 	Appellant’s arguments, see pages 25-29, against rejection of claims 12-13, 15-16, 18, and 21 under 35 USC 103 as being unpatentable over McLaughlin et al. [US20120191522A1], hereinafter McLaughlin in view of GB 201301094 DO to Harding Henry t a, hereinafter Harding, have been fully considered but are not persuasive, see below:

 Appellant’s arguments, see pages 25-26 “ 6. Claims 12-13, 15-16, 18, and 21 are not obvious in view of the cited references because the combination of references do not disclose "send[ing] data describing the purchase order ... and the data describing the time of arrival of the purchaser associated with the user account... receiv[ing] an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the time of arrival of the purchaser " as recited in at least claim 12”, have been considered fully, but are not persuasive for the following reasons:
Appellant’s arguments that no reference teaches the concept of sending an estimated an estimated completion time based on a prioritization of the purchase order based on an estimated time of arrival of the purchaser are not persuasive because McLaughlin teaches these limitations. McLaughlin [see para 0066, “In one embodiment, the order queue interface can prompt store employees that an order is to be picked up shortly (e.g., highlight an order when its pickup time is close and push other orders backwards). In one embodiment, the centralized server (120) can schedule and prioritize the orders based on the estimated/requested pickup time (in-store order and/or orders that are near their requested pick up time would be given high priority). In one embodiment, the centralized server (120) can schedule and prioritize a plurality of orders for a fulfillment location based on estimated preparation time and requested fulfillment time”] teaches that  central server displays a current orders queue for  prioritizes orders according to the pick up time [corresponds to the estimated time of arrival for pick up]  and estimated preparation time.  

Appellant’s arguments, see page 26, “ The McLaughlin reference lacks a teaching of providing an estimated time of completion for preparation of the recurring order” are not persuasive. In response to applicant's argument that the references fail to show certain features  of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that is preparation of recurring purchase order) are not recited in the rejected claims 12-13, 15-16, 18 and 21. Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(2)	Appellant’s arguments, see pages 26-27, “  7. claims  12-13, 15-16, 18, and 21 are not obvious in view of the cited references because combination of references do not disclose “send[ing] the estimated completion time for the purchase order” have been considered fully, but are not persuasive, because McLaughlin [see para 0067, “ In one embodiment, the central servers (120) provide delay notifications to customers when there is an expected delay in order fulfillment (e.g., the central servers (120) determines there is a long order queue at a retail store and may estimate the delay based on statistical data, so that the customer can come to the store at the right time to pick up the order without have to wait”.] The step of providing delay notifications to customers in expected fulfilment time [which corresponds to expected pickup time based on estimated completion time] reads on claim language of send[ing] the estimated completion time for the purchase order because the notified delay time includes estimated completion time.
Appellant’s response is incomplete because the arguments are silent and do not  provide any reasons or evidence as why the excerpts comprising paras 0066 and 0067 cited by the Examiner do not teach or suggest the step of “send[ing] the estimated completion time for the purchase order”.

 (3)	Appellant’s arguments, see pages 27-28, “ 8. Claims 12-13, 15-16, 18, and 21 are not obvious in view of the cited references because the combination of references do not disclose " determin[ing] [by the ordering system] an estimated time of arrival of the purchaser at the merchant location based on the geographic location of the device associated with the user account ...send[ing] by the ordering system to a merchant device of the merchant, data describing the purchase order for the at least one item requiring preparation by the merchant and the data describing the time of arrival of the purchaser associated with the user account...receiv[ing] from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, ... send[ing] from the ordering system and to the computing device, the estimated completion time for the purchase order " as recited in at least claim 12”,  have been considered fully, but are not persuasive, because the combined teachings of McLaughlin and Harding do teach and  render obvious these limitations, for reasons given below:
McLaughlin discloses systems and methods for facilitating receiving orders from remote customers for fulfilment by merchants which include restaurants, food shops and other retail businesses for pick up from remote physical locations of suppliers/merchants [see paras 0024, “ Various embodiments of the systems and methods disclosed herein relate to systems that provide integrated order processing and management for restaurants, coffee shops, and similar retail businesses via the Internet (800). FIG. 1 illustrates one embodiment of a web based POS and store management system. A POS services provider (100) provides at least one centralized server (120) that implements functionality to take orders from customers (220, 240, 260 and 280) via various channels.”, and 0028, “ the system additionally provides a web-based ordering interface that allows customers (260) located remote to brick-and-mortar retail locations (400) to place orders for later pick up at brick-and-mortar retail locations (400). …..A user may access the application via a web-browser, or a mobile application (e.g., running on a mobile phone). In one embodiment, the ordering interface allows customers to associate previously placed orders with keywords, allowing an order to be resubmitted by providing the keyword associated with the order.]. 
Harding [see Abstract] teaches a method of supplying a product to a user via a software application (app) on a user device comprising a user selecting and ordering a product from a display on the device, the supplier being informed by the device of the users arrival at the location to which the product is to be supplied. The user’s location may be determined by GPS, notifying the supplier of the user’s arrival or expected time of arrival at or near the supplier premises. Thus a user can pre-order a product for a restaurant, hotel, bar, cafe or the like and the supplier can be informed of the user’s arrival in order to supply the product.’],

Regarding claim 12,  McLaughlin teaches a non-transitory computer readable medium comprising instructions stored thereon, the instructions, when executed by at least one processor are effective to cause the at least one processor to:
” [0035]FIG. 2 illustrates an embodiment of three different ways of initiating a store order on a system for supporting in-store delivery (1700) of products and services such as that shown in FIG. 1. One method of initiating a store order is reflected in block 1100, where a customer connects to a server computer (1600) (such as the Central servers (120) of FIG. 1) from a remote location over the Internet (800) and submits an order via, for example, a web-browser based interface, a mobile application based interface, or an SMS-based interface. …. [0036] ……., an order for a remote customer purchase (1100) could include an identification of the customer placing the order (e.g. a user ID, credit card number, or phone number), an identification of the retailer servicing the order (e.g. a name or other unique identifier), identifies one or more products, preferences for one or more products on the order, …… (1700)), payment information for orders and a requested pickup time. When the customer places an order online, it is reflected on the server computer (1600)…[0037] In one embodiment, the server computer (1600) serves web pages (2000) enabling online ordering, such as those shown in FIG. 3.’].]. The purchase orders are associated with the purchasers’ stored account information [see para 0032, 0036, and 0068] and require time for preparation by the merchant [se para 0066, “  .....the centralized server (120) can schedule and prioritize a plurality of orders for a fulfillment location based on estimated preparation time and requested fulfillment time”].
McLaughlin, see para 0066, teaches prioritizing placed orders based on the purchaser’s pick up time and order preparation time at the merchant’s/supplier’s location but fails to teach to receive data describing a geographic location of a device associated with the user account, determine an estimated time of arrival of the purchaser at the merchant location based on the Harding, in the same field of endeavor of facilitating purchasers place orders for items on restaurants, bar, café, etc. [see Abstract, “A method of supplying a product to a user via a software application (app) on a user device comprising a user selecting and ordering a product from a display on the device, the supplier being informed by the device of the users arrival at the location to which the product is to be supplied. The users location may be determined by GPS, notifying the supplier of the users arrival or expected time of arrival at or near the supplier premises. Thus a user can pre-order a product for a restaurant, hotel, bar, cafe or the like and the supplier can be informed of the users arrival in order to supply the product. …] teaches  that the supplier being informed electronically  by the device of the user‘s  arrival at the location to which the product is to be supplied, wherein the user’s location is determined by GPS app so that to notify the supplier of the estimated time of user’s arrival at or near the supplier premises.  Therefore, in view of the teachings of Harding it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the process [see para 0067 , “the central servers (120) provide delay notifications to customers when there is an expected delay in order fulfillment (e.g., the central servers (120) determines there is a long order queue at a retail store and may estimate the delay based on statistical data, so that the customer can come to the store at the right time to pick up the order without have to wait). In one embodiment, the centralized server (120) sees all the orders at a retail location (400) coming from various sources and collect statistical data about order fulfillment speed/pattern, patterns of demand, and so forth, and uses such information to schedule and prioritize orders”] disclosed in McLaughlin  to incorporate the concept of receiving data describing a geographic location of a device associated with the user account via GPS, determine an estimated time of arrival of the purchaser at the merchant location based on the geographic location of the device associated with the user account, and send,  by the ordering system,  to a merchant device of the merchant, the data describing the time of arrival of the purchaser associated with the user account, so that it becomes convenient for the supplier/merchant to know the expected time of arrival of the user from his geographical 
Combined teachings of McLaughlin and Harding teach:
 to receive, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order, wherein the estimated time of completion is based on a prioritization of the purchase order by the merchant device, wherein the prioritization is based on the data describing the time of arrival of the purchaser and an amount of time needed to prepare the at least one item requiring preparation time by the merchant described in the purchase order [see McLaughlin paras 0043, and 0066—0067. Para 0066 discloses, “the order queue interface can prompt store employees that an order is to be picked up shortly (e.g., highlight an order when its pickup time is close and push other orders backwards)……. the centralized server (120) can schedule and prioritize the orders based on the estimated/requested pickup time (in-store order and/or orders that are near their requested pick up time would be given high priority). In one embodiment, the centralized server (120) can schedule and prioritize a plurality of orders for a fulfillment location based on estimated preparation time and requested fulfillment time”. The pickup time in McLaughlin , as already discussed above in view of the combined teachings of Harding is based upon the arrival time received from the device of the user/purchaser r.]; and 
send, from the ordering system and to the computing device, the estimated completion time for the purchase order [see McLaughlin teaches, see para 0067, notifying customer of any delay occurring in the preparation of the order which implies notifying completion time but with delay].
Appellant’s arguments, “Additionally, Harding does not disclose the correct devices in the claim communicating …. Harding does not disclose that the ordering system is in communication with the user device and merchant device, and consequently fails to disclose the specific communication recited in claim 12. For example, Harding is deficient because Harding does not disclose that the ordering system learns the geographic location of the device associated with the user account, …. Harding is the only reference that provides the estimated time of arrival ’, are not persuasive because they are directed to references individually. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s arguments are directed to Harding reference individually without considering combination of Mclaughlin teachings. Examiner has already provided his explanation above that McLaughlin teaches all the limitations of claim 12 but fails to teach to receive data describing a geographic location of a device associated with the user account, determine an estimated time of arrival of the purchaser at the merchant location based on the geographic location of the device associated with the user account, and send,  by the ordering system,  to a merchant device of the merchant, the data describing the time of arrival of the purchaser associated with the user account, and therefore combined the teachings of Harding,  in the same field of endeavor of facilitating purchasers place orders for items on restaurants, bar, café, etc. [see Abstract, “A method of supplying a product to a user via a software application (app) on a user device comprising a user selecting and ordering a product from a display on the device, the supplier being informed by the device of the users arrival at the location to which the product is to be supplied. The users location may be determined by GPS, notifying the supplier of the users arrival or expected time of arrival at or near the supplier premises. Thus a user can pre-order a product for a restaurant, hotel, bar, cafe or the like and the supplier can be informed of the users arrival in order to supply the product. …]. Examiner has provided a prima facie case , see above, that it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the process [see para 0067 , “the central servers (120) provide delay notifications to customers when there is an expected delay in order fulfillment (e.g., the central servers (120) determines there is a long order queue at a retail store and may estimate the delay based on statistical data, so that the customer can come to the store at the right time to pick up the order without have to wait). In one embodiment, the centralized server (120) sees all the orders at a retail location (400) coming from various sources and collect statistical data about order fulfillment speed/pattern, patterns of demand, and so forth, and uses such information to schedule and prioritize orders”] disclosed in McLaughlin  to incorporate the concept of receiving data describing a geographic location of a device associated with the user account via GPS, determine an estimated time of arrival of the purchaser at the merchant location based on the geographic location of the device associated with the user account, and send,  by the ordering system,  to a merchant device of the merchant, the data describing the time of arrival of the purchaser associated with the user account, so that it becomes convenient for the supplier/merchant to know the expected time of arrival of the user from his geographical location and calculate expected  pick-up arrival  time as taught both in Harding [see Abstract] and [see McLaughlin para 0066] to be ready with the ordered item for pick-up and not letting the user to wait  as discussed in Harding, see Abstract.
Note: Appellant’s response is incomplete because the arguments are silent on the excerpts from McLaughlin cited by the examiner and the arguments do not provide any reasons or evidence as why the excerpts comprising paras 0024, 0028,-0030, 0032, 0035—0037, 043,  0066-00678,  Figs 102,  cited by the Examiner do not teach or suggest the limitations recited in claim 12 except for the element that the purchase order is a recurring purchase order. Harding reference was used only for teaching that placing recurring purchase orders is known and therefore the combined teachings of McLaughlin and Harding teach and render obvious all the limitations of claim 12.
 

Appellant’s arguments, see pages 28-29, “ 9. Claims 12-13, 15-16, 18, and 21 are not obvious because it is not obvious to combine the cited references and the Examiner has not provided a sufficient reasoned articulation to support the combination of the cited references…..Location information is generally considered sensitive personal identifying information…Another aspect that points away from the combinability of the present references is that in McLaughlin, the user specifies when they would like the order to be ready, which is used to prioritize the order. …….In fact, the Examiner has not provided a sufficient articulated rationale as required by MPEP 2143 to support the obviousness combination. The Examiner’s full statement for why the references is should be combined is: Therefore, in view of the teachings of Harding tf would be obvious to an ordinary skilled in the art …… [see McLaughlin para 0066] to be ready with the ordered item for pick-up as discussed in Harding, see Abstract. The statement is conclusory without and reasoning supporting the combination or why a person of ordinary skill might make the combination. ……. The Examiner has not stated any reasons why the claimed invention would be obvious……Appellant submits that the cited references are not properly combinable and/or at least that the Examiner has not provided a sufficient articulated rational to support the combination of references. Accordingly, Appellant submits that 12-13, 15-16, 18, and 21 are not obvious and requests the rejection be withdrawn.”, have been considered fully, but are not persuasive, because In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has combined the teachings of Harding. Harding, in the same field of endeavor of facilitating purchasers place orders for items on restaurants, bar, café, etc. [see Abstract, “A method of supplying a product to a user via a software application (app) on a user device comprising a user selecting and ordering a product from a display on the device, the supplier being informed by the device of the users arrival at the location to which the product is to be supplied. The users location may be determined by GPS, notifying the supplier of the users arrival or expected time of arrival at or near the supplier premises. Thus a user can pre-order a product for a restaurant, hotel, bar, cafe or the like and the supplier can be informed of the users arrival in order to supply the product. …].
McLaughlin, see para 0066, teaches prioritizing placed orders based on the purchaser’s pick up time and order preparation time at the merchant’s/supplier’s location but fails to teach to receive data describing a geographic location of a device associated with the user account, determine an estimated time of arrival of the purchaser at the merchant location based on the geographic location of the device associated with the user account, and send,  by the ordering system,  to a merchant device of the merchant, the data describing the time of arrival of the purchaser associated with the user account. Harding, in the same field of endeavor of facilitating purchasers place orders for items on restaurants, bar, café, etc. [see Abstract, “A method of supplying a product to a user via a software application (app) on a user device comprising a user selecting and ordering a product from a display on the device, the supplier being informed by the device of the users arrival at the location to which the product is to be supplied. The users location may be determined by GPS, notifying the supplier of the users arrival or expected time of arrival at or near the supplier premises. Thus a user can pre-order a product for a restaurant, hotel, bar, cafe or the like and the supplier can be informed of the users arrival in order to supply the product. …] teaches  that the supplier being informed electronically  by the device of the user‘s  arrival at the location to which the product is to be supplied, wherein the user’s location is determined by GPS app so that to notify the supplier of the estimated time of user’s arrival at or near the supplier premises.  Therefore, in view of the teachings of Harding it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the process [see para 0067 , “the central servers (120) provide delay notifications to customers when there is an expected delay in order fulfillment (e.g., the central servers (120) determines there is a long order queue at a retail store and may estimate the delay based on statistical data, so that the customer can come to the store at the right time to pick up the order without have to wait). In one embodiment, the centralized server (120) sees all the orders at a retail location (400) coming from various sources and collect statistical data about order fulfillment speed/pattern, patterns of demand, and so forth, and uses such information to schedule and prioritize orders”] disclosed in McLaughlin  to incorporate the concept of receiving data describing a geographic location of a device associated with the so that it becomes convenient for the supplier/merchant to know the expected time of arrival of the user from his geographical location and calculate expected  pick-up arrival  time as taught both in Harding [see Abstract] and [see McLaughlin para 0066] to be ready with the ordered item for pick-up and not letting the user to wait  as discussed in Harding, see Abstract.
Thus, as required and analyzed above, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references [both in McLaughlin and Harding, as analyzed above] themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim 14 depending from claim 12.  Appellant has argued against the rejection of this claim with claim 3, see pages 22-24 stating that the combination of references of McLaughlin, Harding, and Zonbrano does not render obvious “receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the [recurring] purchase order". And that there is is no sufficient reasoned articulation to support the combination of the cited references.  Examiner disagrees. The claim limitations, “ receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order “ have already been discussed by the examiner for claim 12 that McLaughlin teaches these limitations. 
McLaughlin discloses the intention to place repeat orders, see para 0028 [“. the system additionally provides a web-based ordering interface that allows customers (260) located remote to brick-and-mortar retail locations (400) to place orders for later pick up at brick-and-mortar retail locations (400). …. In one embodiment, the ordering interface is provided by an application running on the central servers (120) over the Internet (800). A user may access the application via a web-browser, or a mobile application (e.g., running on a mobile phone). ……….the ordering interface allows customers to associate previously placed orders with keywords, allowing an order to be resubmitted by providing the keyword associated with the order.], but does not specifically teach that the purchase order is a recurring purchase order. The claim limitations in claims 3 and 14 simply qualify the type of order that it is a recurring order but does not provide any additional limitations related to hardware and software for describing as how placing a recurring order is different from placing a purchase order for an item. Same hardware structure and functional steps are available for placing both types of orders as is evident from the independent claims 1 and 12. Simply, describing the type of order and giving a name as ‘recurring” but using the same hardware and software to perform  similar steps as required for a purchase order of an item and for a recurring purchase order for an item  does not provide a distinct patentable feature because it would be obvious to an ordinary skilled in the art to have utilized the same hardware and software to perform similar steps for placing both types of orders. 
Examiner provided the reference of Zombrano [see para 0043 “ Order management module 240 may automatically manage and provide pricing information and estimates for roasted coffee beans. ….. Order management module 240 may also receive and process orders for customers of a user having an account with the coffee roasting management service. ……The orders may be placed by allowing the customers to provide input through an interface provided by roast management application 185. The orders may include a one time order or a recurring order, such as for example an order of blend to provide on a weekly basis……, thereby initiating roast logger application 135 to retrieve order information from roast management application 185. “] which teaches placing recurring orders for roasted coffee beans and the orders for roasted coffee beans require preparation [see Zombrano para 0051, Preparations in view of the teachings of Zombrano in the same field of endeavor of placing recurring orders for items such as roast coffee beans which require preparation by a merchant, it would be obvious at the time of the Applicant’s invention to have modified the teachings of McLaughlin, to include placing recurring order, so that, specially when McLaughlin teaches placing repeat orders, as discussed above, recurring orders can be placed for weekly supplies or any other fixed intervals [See Zombrano, para 0043].  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, Examiner has established above, that McLaughlin teaches the limitations receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the purchase order in the analysis for claim 12 above. Examiner has further combined the teachings of Zombrano above to teach receive  recurring orders for items such as roasted beans and stated the obviousness in combining the teaching of Zombrano with those of McLaughlin to combine the concept of placing recurring orders for repeat orders in McLaughlin so that it becomes convenient, as shown in Zombrano, to place recurring orders for supply every week or any fixed interval basis. Therefore, Examiner has provided a prima face case for combination of teachings of Zombrano with those of McLaughlin.


In view of the foregoing, rejection of independent claim 12 with its dependent claims 13-14, 15-16, 18, and 21 under 35 USC 103 is sustainable.

Appellant’s arguments with reference claim 21 are not found persuasive in view of the Examiner’s analysis above for claim 12 and therefore rejection of claim 21, similar to claim 12 is sustainable.

2) 	Rejection of claims 3-4, 6-9, and 23 under 35 USC 103 as being unpatentable over McLaughlin in view of Harding and in view of Zombrano [US 20120265364].
Appellant’s arguments, see pages 22-25, against rejection of claims 3-4, 6-9, and 23 under 35 USC 103 as being unpatentable over McLaughlin in view of Harding and in view of Zombrano [US 20120265364], have been fully considered but are not persuasive, see below:

Appellant’s arguments, see pages 22-24 “ 1. Claims 3-4, 6-9, 14, and 23 are not obvious in view of the cited references because the combination of references does not teach or suggest “receiving, from the merchant device and by the ordering system, an estimated time of completion for preparation of the [recurring] purchase order" as recited in at least claims 3” and “2. that they are not obvious because it is not obvious to combine the cited references and the Examiner has not provided a sufficient articulation to support the combination of the cited references”,  have been fully considered but are not persuasive because these arguments have already been considered for claims 12 and 14 above and Examiner has provided a prima 

Appellant’s arguments, see page 24  “ 3. Claim 8 is not obvious in view of the cited references because, in addition to the arguments made with respect to independent claim 3 where the combination of references does not teach an estimated time of completion for preparation of the [recurring] purchase order, the combination of references further does not teach that the estimated time of completion is based on an estimated time of arrival of the purchaser to the merchant location as recited in claim 8.” have been fully considered but are not persuasive because these arguments have already been considered for claims 12 and 14 above, wherein it was discussed and analyzed that the combined teachings of McLaughlin and Harding teach and render obvious the limitations, “an estimated time of completion for preparation of the [recurring] purchase order, the combination of references further does not teach that the estimated time of completion is based on an estimated time of arrival of the purchaser to the merchant location as recited in claim 8 and the teachings of Zombrano were combined to teach and render obvious that the purchase orders can be recurring purchase orders. To analyze again would be duplication of what has already been discussed by the Examiner for claims 12 and 14.

Appellant’s arguments, see pages 24-25  “ 4. Claims 3-4, 6-9, and 23 are additionally not obvious because the combination of references does not teach or suggest “initiating an instance of the recurring order, by the ordering system” as recited in claim 3……Since there is no teaching or suggestion of the remote ordering system initiating the instance of the recurring order, claim 3 is not obvious”, have been fully considered but are not persuasive because Appellant’s arguments attack the references individually. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case examiner has combined the teachings of McLaughlin and Zombrano to teach and render obvious the limitations, “ suggest “initiating an instance of the recurring order, by the ordering system”, whereas the Appellant’s arguments are directed to Zombrano only which was used by the examiner for teaching and rendering obvious for placing a recurring purchase order. Appellants’ arguments are silent and do not provide  any reasons or evidence as why the excerpts comprising paras 0024, 0028—0030, 0035-0037 and Figs 1-2 A cited by Examiner in the Non-Final rejection, see page 18, do not teach the step of initiating an instance of the purchase order by the ordering system.

Appellant’s arguments, see page 25  “ 5. Claim 23 is additionally not obvious because the combination of references does not teach or suggest “ the request from the purchaser to configure the recurring purchase order for the at least one item is to automatically place the order at a specified interval”  as recited in claim 23,  have been fully considered but are not persuasive because it has already been discussed and analyzed above for claim 14 that the combined teachings of McLaughlin and Zombrano teach and render obvious receiving and fulfilling recurring purchase orders which can be automatically fulfilled as per the required fixed intervals, such as on weekly basis, see Zombrano para 0043, “Order management module 240 may automatically manage and provide pricing information and estimates for roasted coffee beans. ….. Order management module 240 may also receive and process orders for customers of a user having an account with the coffee roasting management service. ……The orders may be placed by allowing the customers to provide input through an interface provided by roast management application 185. The orders may include a one time order or a recurring order, such as for example an order of blend to provide on a weekly basis……, thereby initiating roast logger application 135 to retrieve order information from roast management application .]. Therefore, as analyzed for claim 14 , Examiner has provided a prima facie case that the combined teachings of McLaughlin, Harding and Zombrano teach and render obvious the limitations of claim 23. .   


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,	

/YOGESH C GARG/Primary Examiner, Art Unit 3625
                                                                                                                                                                                                        
Conferees:

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.